Citation Nr: 1524116	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-28 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided at Citrus Memorial Hospital on June 2, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel






INTRODUCTION

The Veteran had active service from March 1966 to February 1968, including decorated combat service in the Republic of Vietnam and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Department of Veterans Affairs (VA) medical center in Gainesville, Florida.

(A decision on the Veteran's claims of service connection and an increased rating is being issued in a separate decision under a different docket number.)


FINDINGS OF FACT

The Veteran went to the emergency department at Citrus Memorial Hospital on June 2, 2013, due to a severe headache, but only after calling VA Telecare and being advised by a VA nurse that he should seek treatment at that private facility instead of driving over 70 miles to the nearest VA facility.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for unauthorized medical services for treatment provided by Citrus Memorial Hospital on June 2, 2013, have been met.  38 U.S.C.A. §§ 1728, 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120-17.132, 17.133, 17.1000-17.1008, (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking payment or reimbursement for treatment at a private hospital on June 2, 2013.  The evidence shows that he was admitted and released from the hospital the same day.  

As he has a 100 percent service-connected disability, this claim is decided under 38 U.S.C.A. § 1728.  

A. Applicable Law

In pertinent part, payment or reimbursement may be made for emergency treatment if rendered to a veteran in need thereof for any disability of a veteran if the veteran has a total disability permanent in nature from a service-connected disability.  38 U.S.C.A. § 1728.  Under 38 U.S.C.A. § 1728, the term "emergency treatment" has the meaning given such term in 38 U.S.C.A. § 1725(f)(1).

Pursuant to 38 U.S.C.A. § 1725(f)(1), the term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary-- (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until--(i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.

A claim for payment or reimbursement of the costs of emergency treatment not previously authorized will not be approved for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, the veteran who received emergency treatment: (1) Could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment, or (2) Could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment. 38 C.F.R. § 17.121(a); see also 38 U.S.C.A. § 17.1006 (designating the Chief of the Health Administration Service or an equivalent official at the VA medical facility of jurisdiction to make all determinations regarding payment or reimbursement under 38 U.S.C. 1725, except that the designated VA clinician at the VA medical facility of jurisdiction will make determinations regarding §17.1002(b), (c), and (d)).

Claims for payment or reimbursement of the costs of emergency treatment not previously authorized may only be approved for continued, non-emergency treatment, if: (1) The non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans), and the transfer of the veteran was not accepted; and (2) The non-VA facility made and documented reasonable attempts to request transfer of the veteran to a VA facility (or to another Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients, at a local VA (or other Federal facility) and documented such contact in the veteran's progress/physicians" notes, discharge summary, or other applicable medical record. 38 C.F.R. §§ 17.121(b), 17.1005.

If a stabilized veteran who requires continued non-emergency treatment refuses to be transferred to an available VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans), VA will make payment or reimbursement only for the expenses related to the initial evaluation and the emergency treatment furnished to the veteran up to the point of refusal of transfer by the veteran.  38 C.F.R. § 17.121(c).

The term "stabilized" means that no material deterioration of the emergency medical condition is likely, within reasonable medical probability, to occur if the veteran is discharged or transferred to a VA or other Federal facility that VA has an agreement with to furnish health care services for veterans.  38 C.F.R. § 17.1001(d).  The Chief of the Health Administration Service or an equivalent official at the VA medical facility of jurisdiction will make all determinations regarding payment or reimbursement under 38 U.S.C. 1725, except that the designated VA clinician at the VA medical facility of jurisdiction will make determinations regarding §17.1002(b), (c), and (d).  38 C.F.R. § 17.1006.

B. Discussion

The Veteran sought treatment at a private hospital, Citrus Memorial Hospital, on June 2, 2103.  

The Veteran argued in his August 2013 notice of disagreement (NOD) that his claim should be approved because he was "in tremendous pain and experiencing numbness in [his] left arm" on that day.  He called VA and was told by the nurse to go to the emergency room (ER).  The nurse advised him that he did not need to drive to the nearest VA hospital.  

The AOJ denied the claim because it was found that (1) the event was not an emergency and (d) because VA facilities were feasibly available.  The remaining requirements for reimbursement or payment do not appear to be in dispute.  Therefore, the Board will omit discussion on those requirements.  

(1) Emergency

Based on an overall review of the evidence, there is compelling evidence tending to indicate that any reasonable lay person in the Veteran's place would have considered his condition to be an "emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health."  See 38 C.F.R. § 17.120(b). 

Most significantly, he called the VA Nurse Telecare before going to the private emergency room on June 2, 2013.  This call is documented in his VA treatment records.  The nurse noted that he had a headache, and his wife "state[d] that he stated that he can not stand the pain any longer and has to have some help."  He was concerned about subarachnoid hemorrhage, and the "Nurse Recommendation" was that this was "[u]rgent.  It was agreed that his wife would "take [him] to local hospital ED as it is over 70 miles to GVAMC ED."  In the "Patient Education" section of this note, it is written that "You need to see a doctor now or your condition could worsen.  Consider calling an ambulance."   

Because the VA nurse specifically classified this as "urgent" and affirmatively advised him to go to the nearest non-VA emergency room because "his condition could worsen", there is compelling evidence that the Veteran, as a "a prudent layperson," could reasonably have expected the absence of immediate medical attention to result in placing his health in serious jeopardy.  See id.  

The Board recognizes that two VA doctors later reviewed the matter in June 2013 and July 2013, respectively, in connection with the instant claim.  They both found that his condition on that day was "not an emergency."  The central question, however, is whether a "prudent layperson"- not a medical doctor-would consider the situation to be "an emergency medical condition."  See 38 C.F.R. § 17.120(b).  The two doctors' opinions on this question is nondeterminative.  The Board finds that the evidence from the day of the treatment, especially the advice from the VA Telecare nurse, to be of much greater consequence.  







(2) VA Facilities

Next, it must also be found that the nearest VA facility was not feasibly available.  

The June 2, 2013 VA Nurse Telecare note specifically references the nearest VA facility as being 70 miles away.  The private hospital at which he was treated, by comparison, was approximately 6 miles away.  

When considering the nature of the medical emergency, it does not appear to "have been reasonable, sound, wise, or practicable" for him to have driven to the VA facility.  38 C.F.R. § 17.120(c).  

Because the evidence shows that the Veteran was experiencing an emergency and because the nearest VA facility was not feasibly available, the Board will resolve all reasonable doubt in the Veteran's favor, and find that all requirements are met for payment or reimbursement of emergency treatment at Citrus Memorial Hospital on June 2, 2013.  As this outcome represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided by Citrus Memorial Hospital on June 2, 2013, is granted.  




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans" Appeals


Department of Veterans Affairs


